Citation Nr: 1243145	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  04-26 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent disabling for the period prior to August 19, 2008 for bilateral pes cavus and in excess of 20 percent disabling for the period beginning August 19, 2008.

2.  Entitlement to service connection for a mental disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for heart condition.

5.  Entitlement to service connection for elevated cholesterol.

6.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to February 1995.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from January 2004 and November 2010 rating decisions of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  The January 2004 rating decision continued a 10 percent disability rating for bilateral pes cavus with heel pain.  The November 2010 rating decision denied service connection for a mental disorder, hypertension, heart condition, elevated cholesterol, and headaches.

In March 2007, the Board remanded this case for further development.  Subsequently, in a February 2009 rating decision, the RO increased the rating for the service-connected bilateral pes cavus from 10 percent disabling to 20 percent disabling, effective August 19, 2008.  Inasmuch as a rating higher than 20 percent is available, the period on appeal began before August 19, 2008, and the Veteran is presumed to be maximum available benefit for a given disability, the claim for higher rating, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Thereafter, in a July 2009 decision, the Board denied the Veteran's claim for an increased rating in excess of 10 percent prior to August 19, 2008, and granted an increased rating of 30 percent, effective August 19, 2008.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).

In a June 2011 memorandum decision, the Court vacated the July 2009 Board decision insofar as it related to his claim for an increased rating for his bilateral foot disability and remanded the claim for further adjudication.  Specifically, the Court held the Board failed to provide adequate statement of the reasons for the selection of Diagnostic Code (DC) 5278 in preference to other possible diagnostic codes.  The issue as stated on the title page reflects the Court decision to vacate the July 2009 Board decision, which had included a partial increase in disability evaluation.

In December 2011, the Board remanded this case for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issues of entitlement service connection for a mental disorder, hypertension, heart condition, elevated cholesterol, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 19, 2008, the Veteran's bilateral pes cavus was characterized by pain, tenderness, and plantar fasciitis.

2.  As of August 19, 2008, the Veteran's bilateral pes planus was characterized by pain, tenderness, plantar fasciitis, dropped forefoot, and moderate varus deformity.



CONCLUSIONS OF LAW

1.  Prior to August 19, 2008, the criteria for a single evaluation of 30 percent, but no more, for bilateral pes cavus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a , Diagnostic Code 5278 (2012).

2.  As of August 19, 2008, the criteria for a single evaluation of 50 percent, but no more, for bilateral pes cavus have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a , Diagnostic Code 5278 (2012).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in an April 2007 communication, and the claim was thereafter readjudicated in the February 2009 rating decision.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's December 2011 remand, VA provided the Veteran with a medical examination in January 2012.  This examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the December 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

In a May 1995 rating decision, the RO granted service connection for bottom of both feet (heel and arch), evaluated as 10 percent disabling, effective February 21, 1995.  The Veteran appealed that evaluation.  Ultimately, in a February 1999 Board decision, the issue was recharacterized as bilateral pes cavus with heel pain and the 10 percent disability rating was continued.  The Veteran did not request reconsideration of that Board decision, thus it became final as of the date stamped on its face, February 11, 1999.  See 38 U.S.C.A. §§ 511(a), 7103(a), 7104; 38 C.F.R. § 20.1100.

The Veteran filed a claim for an increased rating in June 2003.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of his June 2003 claim.  The existing staged rating found that an increased evaluation was warranted beginning August 19, 2008, due to the symptoms found at an examination on that date.  Below, the Board will consider whether this or an alternately staged rating is appropriate.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

The Veteran's bilateral foot disability is currently evaluated under Diagnostic Code 5278 for acquired claw foot (pes cavus).  38 C.F.R. § 4.71a.  Acquired claw foot with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under metatarsal heads, bilateral or unilateral, is rated 10 percent disabling.  38 C.F.R. § 4.71a, DC 5278.  Acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, is rated 20 percent disabling for unilateral involvement, and 30 percent disabling for bilateral involvement.  Id.  Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, is rated 30 percent disabling for unilateral involvement, and 50 percent disabling for bilateral involvement.  Id.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Alternately, residuals of other foot injuries can be evaluated under Diagnostic Code 5284.  38 C.F.R. § 4.71a.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  Id.  The words "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a, DC 5284, Note.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  In this case, limitation of motion is contemplated in the criteria for a 10 percent evaluation under Diagnostic Code 5278.  38 C.F.R. § 4.71.  Additionally, any such limitation should be considered when determining the severity or any other residuals of foot injuries under Diagnostic Code 5284.

Prior to August 19, 2008

Prior to the August 19, 2008, VA examination, the Veteran reported symptoms of pain, tenderness, and increased sensitivity in his bilateral feet.  He reported needing orthotic inserts, daily foot soaks, and daily foot rubs to treat this disability.  The medical evidence of record shows bilateral pes cavus with plantar fasciitis without loss of strength or sensation.  See September 2003 VA examination.  No calluses were noted.  See June 2003 VA Outpatient Record.  Radiologic evidence found no fracture or dislocation, but did note bilateral calcaneal varus deformity and os Trigonum.  See July 2003 x-ray report.

The Veteran exhibited full range of ankle dorsiflexion bilaterally, but his plantar flexion was limited to 40 degrees on the left and 10 degrees on the right.  This limitation of ankle motion resulted in an increase in disability evaluation for the right ankle to 20 percent.  See October 2003 rating decision.  As such, evaluation of the same manifestation (i.e., limitation of right ankle plantar flexion) under the foot disability criteria, would result in impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).

Based on the above, prior to August 19, 2008, the Veteran's bilateral pes cavus was characterized by pain, tenderness, plantar fasciitis, and varus deformity.  Despite the lack of evidence of all toes tending to dorsiflexion or limitation of dorsiflexion at the ankle to right angle, the symptoms shown most nearly approximated the criteria for a 30 percent evaluation.  See 38 C.F.R. § 4.71a, DC 5278.  The next higher evaluation of 50 percent, however, is not warranted as there is no indication of very painful callosities, dropped forefoot, or all toes hammer toes.  See id.  Although varus deformity was noted on x-ray, there is no indication that this deformity rose to the level of "marked," as required for a 50 percent disability evaluation.  See id.

In reaching the above conclusion, the Board has considered DeLuca, 8 Vet. App. 202.  While the Veteran did experience pain on motion, this did not result in additional functional loss.  See September 2003 VA examination.  Evidence of pain is an important factor for consideration, but pain itself is not functional loss as contemplated by the VA regulations.  See Mitchell, 25 Vet. App. 32, 38.  Without any evidence of further functional loss as a result of the Veteran's pain, a higher disability evaluation is not warranted under DeLuca.

The Board has also considered whether a higher evaluation is available under a different diagnostic code.  An evaluation in excess of 30 percent is not available under Diagnostic Codes 5277 or 5279 - 5282.  See 38 C.F.R. § 4.71a.  Moreover, a separate rating for hallux rigidus is not available for a veteran who is already rated under the claw foot criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5281, Note.

The evidence of record does not show flatfoot or malunion or non-union of tarsal or metatarsal bones; therefore, evaluation under Diagnostic Codes 5276 or 5283 is not warranted.  See 38 C.F.R. § 4.71a. 

A higher evaluation is available for residuals of other foot injuries under Diagnostic Code 5284.  38 C.F.R. § 4.71a.  Specifically, moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  Id.  This diagnostic code applies to each foot individually; therefore a finding of moderately severe residuals of foot injury in both feet would represent an increased disability evaluation.

In this case however, the Veteran's foot symptoms do not rise to the level of moderately severe.  Indeed, the noted symptoms generally align with the criteria for evaluation under pes cavus.  See 38 C.F.R. § 4.71a, DC 5278.  Moreover, the evidence of record consistently shows that the Veteran is able to fully dorsiflex both feet, walk, perform all activities of daily living, and work full-time.  Thus, the Board finds no evidence that the Veteran's symptoms of bilateral foot disabilities are moderately severe.

Thus, the Board finds that the Veteran's disability is most appropriately rated under the criteria for pes cavus.  For these reasons, the Board determines that preponderance of the evidence is in favor of the assignment of an evaluation of 30 percent, but no more, for the Veteran's bilateral pes cavus prior to August 19, 2008.  38 C.F.R. § 4.7.

August 19, 2008

At the time of his August 2008 VA examination, the Veteran reported an increase in pain, flare-ups two or three times a month, and limitations on his ability to perform activities of daily living during flare-ups.  Physical examination found high arches, tender plantar fascia and metatarsal heads bilaterally, and tight fascia, which prevented full dorsiflexion.  There was no weakness or loss of sensation found in the Veteran's lower extremities and he demonstrated full strength throughout.  There were no calluses.  His toes showed hyper dorsiflexion with dorsiflexion of the foot.  There was no weakened movement of the toes or fatigability.  The Veteran did demonstrate some incoordination as he was unable to easily plantar flex or dorsiflex his toes on command.  The right Achilles tendon showed mild varus, but the left Achilles tendon was normally aligned.  X-rays showed an increase in bilateral calcaneal inclination, which the examiner described as a moderate varus deformity, but no fracture or dislocation.  The examiner described this bilateral pes cavus as moderately severe.  No hammertoes were noted, but drop foot was.

At the time of his January 2012 VA examination, the Veteran reported chronic pain, difficulty standing for prolonged periods and painful feet at the end of each day.  He reported that these symptoms were essentially unchanged.  His activities of daily living, however, were not affected.  He did not report flare-ups.  None of his toes were found to be affected by his pes cavus.  His plantar fascia was found to be shortened, but no dropper forefoot was present.  Dorsiflexion of the bilateral ankles was somewhat limited and mild calcaneal varus deformity was noted on the right side.  The Veteran did not have weak foot or any other foot injury.  The functional impairment of this disability was found not to be equal to amputation.  The Veteran did not have appreciable weakness in either foot.  He reported some paresthesias in the right foot, but sensation was intact.

Resolving doubt in the Veteran's favor, the Veteran's bilateral pes cavus has been characterized by pain, tenderness, plantar fasciitis, dropped forefoot, and moderate varus deformity since August 19, 2008.  There is no indication of very painful callosities, hammertoes, or marked varus deformity.  The Board finds that the presence of dropped forefoot at the time of the August 2008 VA examination is sufficient to satisfy the criteria for a 50 percent evaluation.  38 C.F.R. § 4.71a, DC 5278.  While this symptom was not noted on the January 2012 VA examination, the Board notes that, at that time, the Veteran reported consistent symptoms since the prior examination, not an improvement.  Thus, further staging of this evaluation, to reflect an improvement in the Veteran's disability picture at the time of the January 2012 VA examination, is not appropriate.  A 50 percent evaluation is the highest disability evaluation available under Diagnostic Code 5278.

The Board has also considered whether a higher evaluation is available under a different diagnostic code.  An evaluation in excess of 50 percent is not available under Diagnostic Codes 5276-5277 or 5279-5283.  See 38 C.F.R. § 4.71a.  However, a higher evaluation is available for residuals of other foot injuries under Diagnostic Code 5284.  38 C.F.R. § 4.71a.  Specifically, severe residuals of foot injuries are rated 30 percent disabling.  Id.  This diagnostic code applies to each foot individually; therefore a finding of severe residuals of foot injury in both feet would represent an increased disability evaluation.

The evidence of record does not suggest severe bilateral foot symptoms.  As with the earlier period, the noted symptoms generally align with the criteria for evaluation under pes cavus.  See 38 C.F.R. § 4.71a, DC 5278.  Moreover, the evidence of record consistently shows that the Veteran is able to walk, work full-time, and perform all activities of daily living, except during occasional flare-ups.  Thus, the Board finds no evidence that the Veteran's symptoms of bilateral foot disabilities are severe.

Thus, the Board finds that the Veteran's disability is most appropriately rated under the criteria for pes cavus.  For these reasons, the Board determines that preponderance of the evidence is in favor of the assignment of an evaluation of 50 percent, but no more, for the Veteran's bilateral pes cavus as of August 19, 2008.  38 C.F.R. § 4.7.

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  Evaluation in excess of those assigned are provided for certain manifestations of the service-connected disability, such as marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and/or marked varus deformity in the case of the initial stage and bilateral severe residuals of foot injuries.  The medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

TDIU

The Court has held that TDIU is an element of all appeals for an increased rating.   Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16. 

The question of entitlement to TDIU arises where the Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The question of entitlement to TDIU does not arise in the absence of evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

While in his December 2011 statement the Veteran mentioned his desire to eventually seek "unemployable status" once his combine disability rating reached 90 percent or more, there have been no reports of unemployability during the appeals period.  Indeed, throughout the appeals period the Veteran has been employed full time.  See e.g., April 2008 and January 2012 VA examinations.  Accordingly, the question of entitlement to TDIU does not arise.


ORDER

An evaluation of 30 percent for bilateral pes cavus prior to August 19, 2008, is granted.

An evaluation of 50 percent for bilateral pes cavus as of August 19, 2008, is granted.


REMAND

The Veteran submitted a notice of disagreement (NOD) with the November 2010 rating decision later that month, seeking review by a Decision Review Officer.  No statement of the case was issued in response to this request.  The Veteran's claim of service connection for a mental disorder was again denied in a February 2011 rating decision and the Veteran filed another NOD in March 2011.  Again, no statement of the case was issued.  Thus, the RO must issue a statement of the case with regard to these claims.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Take appropriate action, including issuance of a statement of the case, on the appeal initiated by the Veteran from the November 2010 rating decision that denied service connection for a mental disorder, hypertension, heart condition, elevated cholesterol, and headaches.  The Veteran and his representative should be clearly advised of the need to file a substantive appeal if he wishes to complete an appeal from that determination.  If an appeal is perfected, then the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


